MEMORANDUM OPINION
                                        No. 04-09-00819-CR

                                       Joe Anthony LOREDO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 227041
                                Honorable Pat Priest, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 24, 2010

AFFIRMED

           A jury found Joe Anthony Loredo guilty of driving while intoxicated, and the trial court

suspended Loredo’s sentence and placed him on community supervision.               Loredo’s court-

appointed attorney filed a brief containing a professional evaluation of the record in accordance

with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal has no merit.

Counsel provided Loredo with a copy of the brief and informed him of his right to review the

record and file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
                                                                                  04-09-00819-CR


Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Loredo did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. Appellate counsel’s motion to

withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1. No substitute

counsel will be appointed. Should Loredo wish to seek further review of this case by the Texas

Court of Criminal Appeals, Loredo must either retain an attorney to file a petition for

discretionary review or Loredo must file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or

the last timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3, 68.7. Any petition

for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Rebecca Simmons, Justice

DO NOT PUBLISH




                                                -2-